NO. 30038

  

IN THE SUPREME COURT OF THE STATE OF HAWAIfd

OFFICE OF DISCIPLINARY COUNSEL, PetitiOn§

VS.

 

 

§§
T§
§§
. d §§
CURTIS T. NARIMATSU, Respondent. 35 an

us

ORIGlNAL PROCEEDING
(ODC 07-157-8617, 07-l58-86l8, 07-159-86l9, O8~O6l-8704,
08-069-87l2, 09-OO5~8728, 09-006-8729, 09-007-8730, 09-OlO~8733,
09-052-8775, 09-053-8776, O9~O54~8777, O9~O55-8778, 09-056-8779,
09-057-8780, 09-058-878l, 09-060-8783, 09-061-8784, 09-062-8785)

ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Moon, C.J., Nakayama, Acoba, Duffy; and Recktenwald, JJ.)

Upon consideration of the Office of Disciplinary
Counsel’s “Petition for Order Granting Request of Curtis T.
Narimatsu to Resign From the Practice of Law in Lieu of
Discipline” and the memorandum, affidavits, and exhibits in
support thereof, it appears the Petition is supported by

Respondent Narimatsu’s affidavit, and the affidavit meets the

requirements of Rule 2.l4(a) of the Rules of the Supreme Court of

the State of Hawai7i (RSCH). In sum, Narimatsu admits to

multiple instances in which he neglected or abandoned his
clients, misappropriated the money paid to him, failed to
maintain required and properly labeled accounts or render
appropriate accountings, failed to surrender client papers and
property, engaged in conduct involving dishonesty, fraud, deceit
and misrepresentation, and failed to cooperate with disciplinary
investigations, in violation of Rules l.l, l.3, l.4, l.l5, l.l6,
3.4, and 8.4 of the Hawai/i Rules of Professional Conduct. lt

further appears that Respondent Narimatsu is currently on interim

suspension, has no practice to close, and the resignation should
be effective immediately, notwithstanding the provisions of Rule
2.l6(c) of the Rules of the Supreme Court of the State of
Hawafi. lt further appears that Respondent Narimatsu's behavior
included multiple acts of misappropriation and that any
reinstatement must be predicated upon full restitution of all
misappropriated money. Therefore,
IT IS HEREBY ORDERED, pursuant to Rule 2.l4 of the

Rules of the Supreme Court of the State of HawaiH, that the
petition is granted, and Respondent Curtis T. Narimatsu's request
to resign in lieu of discipline is granted, effective
immediately.

IT lS FURTHER ORDERED that any reinstatement is

conditioned upon proof that Respondent Narimatsu has made full

restitution of all misappropriated monies.

IT IS FURTHER ORDERED that (l) the Clerk shall remove
Respondent Curtis T. Narimatsu's name from the role of attorneys
licensed to practice law in this jurisdiction and (2) within
thirty (30) days after entry of this order, Respondent Narimatsu
shall submit to the Clerk of this court the original certificate'
evidencing his license to practice law in this jurisdiction§

lT IS FURTHER ORDERED that (l) Respondent Narimatsu
shall comply with the requirements of RSCH Rule 2.l6 and (2) the
Disciplinary Board shall provide notice to the judges as required
by RSCH Rule 2.l6(f), but Respondent Narimatsu having been on
interim suspension since September 22, 2009, the Disciplinary
Board need not publish the notice of disbarment that would

otherwise have been required by RSCH Rule 2.l6(e).

lT IS FlNALLY ORDERED that Respondent Narimatsu shall
pay to the Disciplinary Board all costs associated with these
proceedings.

DATED: Honolulu, HawaiUq July 19, 20l0.

¢WA4¢Lm»LY~TvM¢Qu41LLJW3y
/@-~»W~<

young €. /S%,{ Q’\*
/77¢¢4. E./L¢¢¢¢»wu/C¢/

~\